The order of the trial court for an examination of the person of the plaintiff wife was a proper exercise of discretion. The discretionary right to make such an order would seem to flow legitimately from the right of a defendant to call an injured plaintiff as a witness and compel his testimony as to his injuries, or to cross-examine him relative thereto, if he testifies in his own behalf. While in a large number of States this matter is one of statutory regulation, in the States where no such regulation obtains, the decided preponderance of authority favors the right of the trier in his discretion to make such an order. 4 Wigmore on Evidence (2d Ed.) § 2220, pp. 723, 729. "To allow the plaintiff in such cases, if he sees fit to display his injuries to the jury, to call in as many friendly physicians as he pleases, and have them examine his person, and then produce them as expert witnesses on the trial, but at the same time to deny to the defendant the right in any case to have a physical examination of the plaintiff's person, and leave him wholly at the mercy of such witnesses as the plaintiff sees fit to call, constitutes a denial of justice too gross, in our judgment, to be tolerated for one moment." *Page 273 Wanek v. Winona, 78 Minn. 98, 101, 80 N.W. 851. In view of the fact that the jury found for defendant, and the only bearing that a physical examination could have had was as to the amount of damages, if error in this regard had been committed it would have been harmless.
With regard to excusing the jury, after the charge, over the week-end, it does not appear from the record that the plaintiffs objected to such procedure or took any exception to the action of the court or filed any motion in arrest of judgment, so it is questionable whether the matter is properly before us. Taking up the claim, however, the act of the court was entirely one within its discretion, and not the subject of review, unless such discretion was abused, which clearly was not the case. The statute (General Statutes, § 5786) provides that after a cause has been committed to the jury, it "shall be under the charge of an officer appointed by the court, who shall permit no person to be present with them or to speak to them, when assembled for deliberation," etc. The intent of the statute is plain; it provides for the deliberation of the jury, assembled in the jury room, without any interference or suggestion from any outside source. Until the jury has assembled for consideration in the room provided for their deliberations, the statute has no application, and the officer therein mentioned has no function. Practically there is no difference, as affecting and conserving the rights of these plaintiffs, than if the jury had proceeded to the consideration of the cause immediately after the charge, had then after a while been unable to agree and so reported to the court, and had thereupon been excused until the next court day, an everyday occurrence in our practice and entirely proper and legal. There was no more chance that the jury would be tampered with, in view of the *Page 274 
action of the trial judge, than if it had been excused after the arguments and before the charge. To apply to the statute the construction claimed by the plaintiffs, would require that, after the jury had been charged, it should be kept together under the charge of the court officer and lodged and fed at the expense of the State, as sometimes is done in criminal causes of great importance. At the conclusion of the charge the trial judge informed the jury that he was "not going to ask you to consider this case at all tonight," that is, that the deliberation contemplated by the statute would not begin until the next opening of court. It may be contended that it is a better method of procedure, that the jury should come to the consideration of a cause, fresh from the charge, and without dispersing, but the matter is entirely within the discretion of the trial court and not reviewable by us.
Coming to the alleged errors of the court with regard to its instructions to the jury, plaintiffs combine certain of their reasons of appeal (four, five, seven, eight, nine) in a general statement that the charge was not within the issues and the evidence, and instance, in particular, the introduction in the charge of issues foreign to the facts in evidence, and the neglect to include certain other issues related to the cause of action and arising out of the evidence, "and in not fully or partially elucidating by contrasting, discussing and explaining the evidence to the jury." A careful examination of the charge shows that the judge included in the charge instructions sufficiently full, and sufficiently explanatory of the evidence, so far as disclosed by the pleadings and claimed proofs, and discussed nothing not germane thereto. As supplementing the point above referred to and as a corollary thereto, plaintiffs (in reasons of appeal eleven, thirteen, fourteen, fifteen, sixteen, seventeen, eighteen, *Page 275 
nineteen, twenty) assert that the "Cooks had no knowledge and the defendant is chargeable with knowledge," and that the court should have so charged. The particular reasons of appeal just referred to, numbered thirteen and fourteen, are concerned with the failure of the court to grant certain requests to charge (twenty-four and twenty-five) which ask the court to tell the jury that the fact of the existence of a cavity underneath the walk and the knowledge of the defendant thereof were undisputed facts. A mere glance at the claimed proofs of the defendant negatives such a conclusion. The requests to charge covered by the remaining assignments of error are not stated in such a way as to be properly given verbatim, and most of them are not correct statements of law. So far as they suggest proper matters for the consideration of the jury, they are fully and correctly covered by the charge as given. The later ones refer to the nature and extent of the injuries incurred, and in view of the verdict for defendant are not material in this appeal. The fourth claim in plaintiffs' brief is that the lessor could not escape liability for the weak and rotted condition of a walk, and that the manner of the brick walk breaking down as it did, is significant as matter of law. But this claim is founded upon the assumption of the fact that a brick walk laid upon boards broke down and the plaintiff Sophia Cook fell into a cavity beneath, while the fact that such a walk gave way, and that there was an open excavation underneath into which she fell is the principal contested point of fact in the case. The same is true as to the seventh claim in the brief, to the effect that the construction of this walk and defendant's care thereof "being admitted," the question of negligence became one of law; there was no admission of this sort. The sixth claim is that the question of *Page 276 
contributory negligence was one of law, and the jury should have been instructed that the plaintiff was not guilty of contributory negligence. No question arises upon the record in this case as to the measure of duty or care imposed upon the plaintiff. It was clearly her duty to exercise reasonable care, and the jury was so instructed, and no higher degree of care was suggested in the charge. It was purely a question of fact, and the jury was so told, with proper and adequate explanation in the usual and approved form. There is little in the record to indicate that the matter of contributory negligence was to any controlling extent involved in the case.
There were only two controlling issues in the case: first, was the brick walk constructed upon and over boards laid across an abandoned cesspool; second, such being the case, did the defendant use due care as to the inspection, proper maintenance, and repair of this walk. The question of fact as to the existence of the cesspool was left to the jury with proper instructions. Upon the question of the liability of defendant the jury was instructed carefully and with considerable detail. The jury was told that if it found the existence of the cesspool and the building of the walk over it, the defendant was bound to construct the walk with reasonable care, to watch over it to see that some condition, which was possible or likely to occur in the future, did not develop, and particularly to keep an outlook to see whether or not these boards continued good and sound in view of the well-known tendency of boards to rot, particularly when exposed to the weather; and that he was obligated not only to do this, but in so doing it was also his duty "to use his faculties as a reasonable man, and whatever he would have learned, had he used his faculties as a reasonable man, that is just as much incumbent upon him to regard *Page 277 
as that which he actually did know. Again, in view of that knowledge which he had or which he ought to have had, had he made reasonable use of his faculties, did reasonable care require that he should do something to guard persons like these tenants, who had a right to go there, against some hidden danger there was there, or to repair that danger against the time when they might be subjected to the possibility of injury from it? So then, gentlemen, prefacing what I say upon your having found the fact, the condition which gives rise to the duty, was there negligence on the part of this defendant in a failure to use reasonable care in the way in which this brick walk was constructed; in the oversight which he exercised to see that it continued safe, if it was constructed safely in the first instance; or in taking steps to repair it or to warn people who might have occasion to pass over the walk against danger which either he knew, or ought by the reasonable use of his faculties to have known was existing there or likely to come into existence."
This part of the charge (reproduced with considerable fulness, since it was the reiterated complaint of plaintiffs' counsel in argument and brief, that the jury were not properly instructed as to the nature and extent of defendant's liability) is a clear and adequate exposition of the law applicable to the case, and all to which plaintiffs were entitled, covering every legal and reasonable item contained in their requests.
The eighth claim of plaintiffs' brief relates to several brief excerpts from the charge of the court, none of which were erroneous in the connection in which they appear, and only two of them require attention. The court charged: "You will have before you the pleadings in the two cases for your guidance, and it is only as the plaintiffs prove the causes of action within the fair purview of their complaints, *Page 278 
that they are entitled to recover." Plaintiffs complain that this charge erroneously left the construction of the pleadings to the jury. We can see nothing in it but a proper caution to the jury to relate the evidence to the pleadings, and not wander therefrom in speculation and surmise. "You are entitled to use your judgment to draw reasonable inferences. Often a fact is proven because you infer it from other circumstances just as much as though somebody went on the stand and testified to it. For instance, in this case there is no direct testimony that these bricks of this walk were laid on planks over this excavation. There is testimony which, if you believe it, will lead you to believe that this young man reached his hand under there and drew out pieces of rotten boards from under them, and that there were pieces of rotten boards about the hole beneath. It is for you to use your judgment there. If you think it is a reasonable inference from these facts and the other surrounding circumstances, to conclude that these bricks were laid upon boards, then you are entitled to find that as a fact just as much as if somebody went on the witness stand and said it was so. It is a matter of reasonable judgment on your part."
Plaintiffs' counsel insist that this is error. "It is a reflection upon the testimony of the young man (the plaintiff) which seems to carry to the jury the idea, the court doubted the statement, however vital to the plaintiffs' causes." We do not regard this as going beyond legitimate comment of a judge upon the testimony. Moreover, it is eminently fair to plaintiffs, since the court states that there is no direct evidence that the bricks of the walk were laid over planks, but tells the jury that, notwithstanding this, it may, if it credit the testimony of the young man, find the fact involved in favor of the plaintiffs. *Page 279 
In conclusion plaintiffs' counsel invokes the doctrine of res ipsa loquitur, and labors the point with considerable insistence. In view of the fact that defendant claims to have proved that he never knew of a cistern or cavity or hole upon the premises, and that none of the witnesses for any of the parties had ever seen such an excavation, the doctrine mentioned can hardly be said to be involved. In case the jury had found the existence of any cavity, the rights of the plaintiffs were abundantly protected by the charge with reference to the duty and liability of the defendant. Certain minor claims of plaintiffs, subordinate to those above noticed, are not of a significance as to require attention.
   There is no error.
In this opinion the other judges concurred.